972 F.2d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William A. HASHEM, Rosalva Hashem, Plaintiffs-Appellants,v.Ricardo YGLESIAS, Roman Cardenas, Emil Hashem, RichardEllis, Defendants-Appellees.
No. 91-56022.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided July 31, 1992.

Before WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Rosalva Hashem and her son, William, appeal the district court's order dismissing their second amended complaint with prejudice under Fed.R.Civ.P. 12(b)(5).   We have carefully reviewed the record.   We affirm for the reasons stated by the district court at the May 17, 1991, hearing.   The Hashems failed to satisfy their burden to establish that service of the second amended complaint was effective.


3
The Hashems also appeal the district court's earlier order dismissing their first amended complaint with leave to amend for lack of personal jurisdiction.   This order is not before us.   After the district court dismissed the first amended complaint, the Hashems had the option of amending their complaint or foregoing that opportunity and appealing.   They chose to amend.   Once an amended pleading is interposed, the prior pleading no longer performs any function in the case.   See, e.g., Hal Roach Studios, Inc. v. Richard Feiner and Co., 896 F.2d 1542, 1546 (9th Cir.1990);   Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.1967).


4
We decline Yglesias' and Cardenas' request to impose sanctions.


5
AFFIRMED.



*
 Pursuant to Ninth Circuit Rule 34-4 the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3